Order, Supreme Court, New York County (Bernard J. Fried, J.), entered January 4, 2005, which granted plaintiffs motion for summary judgment in lieu of complaint against all defendants jointly and severally in the principal amount of $632,426.91, and referred the issue of attorneys’ fees to a Special Referee, unanimously affirmed, with costs.
Plaintiff made a prima facie showing of entitlement to accelerated judgment on the note against all defendants “by virtue of a note and a failure to make payments called for therein” (Warburg, Pincus Equity Partners, L.P. v O’Neill, 11 AD3d 327 [2004]; see also DDS Partners v Celenza, 6 AD3d 347, 348 [2004]). Neither Randy nor Sheila Brisman “submit[ted] evidentiary proof sufficient to raise a triable issue with respect to the asserted defenses” so as to defeat the motion as to these defendants individually (Mariani v Dyer, 193 AD2d 456, 457 [1993], lv denied 82 NY2d 658 [1993]).
Randy Brisman’s bald, conclusory assertions that he did not receive the money and that the paid and uncollectible checks signed by him and submitted by plaintiff were payments for an unrelated obligation were unsubstantiated (see Moezinia v Baroukhian, 247 AD2d 452, 453 [1998]), despite the court affording him additional time to produce such evidence.
Nor was Sheila Brisman’s claim that she did not sign the note sufficient, as “[something more than a bald assertion of forgery is required to create an issue of fact contesting the authenticity of a signature” (Banco Popular N. Am. v Victory Taxi Mgt., 1 NY3d 381, 384 [2004]). Concur—Mazzarelli, J.P., Andrias, Nardelli, Gonzalez and Malone, JJ.